Citation Nr: 0927556	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  04-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the service-connected lumbosacral strain prior to 
December 8, 2008.

2.  Entitlement to a disability rating in excess of 40 
percent for the service-connected lumbosacral strain on and 
after December 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to August 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that confirmed and continued the 20 percent 
rating previously assigned for the service-connected 
lumbosacral strain.

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In January 2008 and August 2008, the Board remanded the case 
to the RO for further development and adjudicative action.  
After the completion of additional development, but before 
the case was returned to the Board, the Remand and Rating 
Development Team based out of the RO in Huntington, West 
Virginia, issued a rating decision in March 2009 that 
increased the 20 percent rating to 40 percent for the 
service-connected lumbosacral strain effective from December 
8, 2008.  As the award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran's service-
connected chronic lumbar strain was manifested by consistent 
complaints of back pain with objective findings of disk space 
narrowing at multiple levels in the lower thoracic spine and 
at L1-L2, L2-L3, and L5-S1, and severe muscle spasm, all of 
which collectively led to the Veteran's inability to continue 
in his occupation; however, pronounced intervertebral disc 
syndrome was not demonstrated. 

2.  At no time during the appeal period has there been 
evidence of ankylosis, flexion limited to less than 30 
degrees or incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected chronic lumbosacral strain have 
been met since June 27, 2001.  38  U.S.C.A. §§ 1155, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (in effect prior to 
September 26, 2003); and Diagnostic Codes 5237-5243 (in 
effect since September 26, 2003).  

2.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected lumbosacral strain have 
not been met at any time during the appeal period.  38  
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 26, 2003); and Diagnostic Codes 
5237-5243 (in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated November 2001.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
March 2008 and October 2008 that, in particular, provided 
notice of how disability ratings and effective dates are 
assigned.  The October 2008 notice letter was followed by a 
March 2009 Supplemental Statement of the Case (SSOC).  

Moreover, the Veteran and his accredited representative had 
actual notice of the rating criteria pertinent to his claim 
for increase.  Specifically, the Veteran's representative 
listed the relevant rating criteria pertaining to 
disabilities of the spine in its July 2008 post remand brief.  
Given actual knowledge of the relevant rating criteria, there 
is no prejudice to the Veteran regardless of whether the 
post-adjudicatory notice letters were defective.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks an increased rating for the service-
connected chronic lumbosacral strain, which is rated as 20 
percent disabling prior to December 8, 2008 and 40 percent 
thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Historically, service connection for lumbosacral strain was 
granted pursuant to a May 1963 rating decision.  A 20 percent 
rating was assigned pursuant to Diagnostic Code 5295 for 
lumbosacral strain.  

The current claim on appeal for an increased rating for the 
service-connected lumbosacral strain was received on June 27, 
2001.  A little over a year later, in September 2002, amended 
regulations governing ratings for intervertebral disc 
syndrome were made effective.  Then, one year after that, the 
regulations governing rating all other service-connected 
disabilities of the spine were amended, in September 2003.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
both the former and the current schedular criteria are 
considered.  Should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

Prior to the regulatory change, the Veteran's service-
connected lumbosacral strain was rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(pre-9/26/03) for lumbosacral strain.  The 40 percent rating, 
effective as of December 8, 2008, was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (post-9/26/03) for 
lumbosacral strain.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5295, for lumbosacral strain, provided for a 20 percent 
evaluation for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A 40 percent rating is the maximum allowable rating 
under Diagnostic Code 5295.

Diagnostic Code 5292 (2002) which evaluates limitation of 
motion of the lumbar spine, provides for the assignment of a 
20 percent disability evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
A 40 percent rating is the maximum allowable rating under 
Diagnostic Code 5292.

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5293 for evaluation of 
intervertebral disc syndrome.  Prior to the September 2002 
regulatory change, Diagnostic Code 5293 allowed for the 
assignment of a 20 percent rating for moderate recurring 
attacks of intervertebral disc syndrome.  A 40 percent rating 
is assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Ratings in excess of 40 percent under the criteria in effect 
prior to September 2003 are assignable as follows:  A 50 
percent rating is assignable under the old Diagnostic Code 
5289 for unfavorable ankylosis of the lumbar spine, and a 60 
percent rating is assignable under the old Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 60 percent rating is also assigned for 
residuals of a fractured vertebra under the old Diagnostic 
Code 5285, without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast).  There are no 
other applicable diagnostic codes under the pre-2003 
regulations which afford a rating in excess of 40 percent for 
disabilities of the spine.  38 C.F.R. § 4.71a (2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and 
neurological manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

The Veteran underwent VA examinations of the spine in 
February 2002, April 2004, April 2006, August 2007, March 
2008 and December 2008.  A private July 2006 examination 
report from the Veteran's chiropractor is also of record.  
These examination reports collectively paint a an overall 
disability picture that more nearly approximates the criteria 
for the assignment of a 40 percent rating under the pre-
9/2003 rating criteria prior to December 2008, and under the 
post-9/2003 criteria thereafter.  

At VA examination in February 2002, the Veteran had a 
significant palpable muscle spasm, with hypertrophy of his 
right paraspinous muscles, and increased thoracic kyphosis on 
forward flexion and in normal spine extension.  The Veteran 
could flex to 90 degrees, extend 20 degrees, with 45 degrees 
lateral flexion bilaterally and a good 70 degrees rotation 
bilaterally.  The assessment included degenerative disc 
disease of the thoracic and lumbar spine.  X-rays from 
February 2002 provided objective evidence of degenerative 
disc disease.  

At examination in April 2004, the Veteran explained his back 
pain was getting worse with repetitive movement and, 
significantly, he had cut down to working only three days per 
week as a result of the back pain.  He denied numbness, 
tingling, tremors, weakness or radiating pan to the lower 
extremities.  Examination revealed continued hypertrophy of 
the right erector spinae group, with spasms on flexion.  
Forward flexion was to 98 degrees.  Lateral flexion was 30 
degrees bilaterally.  Rotation was 78 degrees bilaterally.  
Extension was 30 degrees.  All ranges of motion were 
accomplished with minimal pain.  Motor, sensory, and vascular 
exams were intact with sensation intact from hip to toe.  
Assessment was chronic back strain without radicular 
component and no neurological findings.  The examiner 
estimated that the Veteran had lost between 25 and 30 percent 
of his range of motion, strength, coordination, and 
fatigability, particularly with repetitive movement.  The 
examiner opined that the Veteran would not be able to go back 
to work five days per week in his current occupation of sheet 
metal worker.  

At VA examination in April 2006, the Veteran had abnormal 
kyphosis of a moderate degree with abnormal gait.  Muscle 
spasm was absent on examination; however, there was 
tenderness noted at the right side of the lower back and 
straight leg raising on the right was positive at 60 degrees, 
50 degrees on the left.  There was no ankylosis, and no 
evidence of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Forward flexion was to 69 
degrees with slight pain.  Extension was to 15 degrees with 
no pain.  Lateral flexion was 8 degrees bilaterally with no 
pain.  Rotation was 20 degrees bilaterally with pain in the 
dorsal spine.  After repetitive use, the joint function was 
additionally limited by pain, fatigue, weakness and lack of 
endurance, although an exact amount of additional limitation 
could not be estimated.  The examiner opined that it was less 
likely than not that the Veteran's degenerative disc disease 
was a progression of the service-connected lumbosacral 
strain.  The examiner did not provide a rationale for this 
opinion, and did not address the Veteran's contentions that 
he has experienced the same kind of pain since service, or 
that it had become progressively worse over the years.  The 
diagnosis was changed to lumbar degenerative disc disease.  

The July 2006 private chiropractor examination indicated that 
the veteran had weakness in both lower extremities with 
occasional radiation of pain down the posterior right leg to 
the knee.  There was moderate tenderness on palpation at the 
T3 transverse process on the right and the L4 transverse 
process on the left.  Moderate tenderness was observed at the 
T3 transverse process on the sacroiliac area on the right.  
True flexion in the lumbar area was measured at 55 degrees, 
extension was measured at 18 degrees, but was restricted due 
to pain.  Right lateral flexion was limited to 18 degrees, 
and was restricted by pain.  Left lateral flexion was 
measured at 20 degrees, and was restricted due to pain.  
Right rotation was measured at 26 degrees and left rotation 
was measured at 25 degrees.  The primary diagnosis was lumbar 
spine somatic dysfunction with associated lumbago and sciatic 
neuralgia, complicated by lumbar disc degeneration.  

At VA (QTC) examination in August 2007, the veteran denied 
incapacitation.  There were no complaints of radiating pain 
on movement, and muscle spasm was absent.  The examiner 
indicated that there was evidence of intervertebral disc 
syndrome with nerve root involvement of the lumbosacral spine 
at L5 with motor weakness on right and left great toe 
extension at 3/5 bilaterally, and S1 motor weakness on right 
and left plantar flexion at 4/5 bilaterally.  Right and left 
lower extremity reflexes were diminished bilaterally with 
knee jerk 2+ and ankle jerk 2+.  Intervertebral disc syndrome 
was included in the diagnosis.  There was no ankylosis of the 
spine.  Flexion was limited to 50 degrees, with pain 
occurring at 45 degrees.  Extension was limited to 30 degrees 
with pain occurring at 25 degrees.  Right lateral flexion was 
30 degrees, but with pain occurring at 15 degrees.  Left 
lateral flexion was limited to 15 degrees, with pain at 15 
degrees.  Right and left rotation was within normal limits 
from 0 to 30 degrees.  After repetitive use, the joint 
function was additionally limited by pain, but not 
additionally  limited by fatigue, weakness, lack of endurance 
or incoordination.  X-ray of the lumbar spine revealed 
scoliosis and facet arthritis.  

A December 2008 VA examiner specifically noted that he 
reviewed the Veteran's entire claims file, including the 
Board's remand and all of the VA examinations.  The VA 
examiner acknowledged that he was asked to clarify some of 
the inconsistencies in the previous VA examinations, and in 
particular, as to whether the Veteran experienced 
neurological impairment associated with the service-connected 
lumbar spine condition.  Upon questioning, the Veteran 
responded that pain did not radiate down his legs at all.  He 
did get some numbness in his right foot, but none in his 
legs.  The examiner, upon review of the claims file, noted 
that the Veteran's medical history did not include evidence 
of radiculopathy or neurologic deficits.  According to the 
examiner, there were no total incapacitating days within the 
prior twelve months.  The Veteran took ibuprofen for the pain 
and used a back brace, which helped some.  

The report reveals that the Veteran's back pain made working 
too difficult, although he was still able to take care of his 
activities of daily living.  He tried to build endurance by 
riding a stationary bike.  He had difficulty bending over to 
pull on his socks.  On examination, the Veteran ambulated 
with a slightly stiff back.  He could walk on his toes, 
although it was difficult.  Examination of the thoracolumbar 
spine showed a mild to moderate kyphoscoliosis without 
palpable muscle spasm.  He had tenderness across the lumbar 
paraspinal muscles.  Range of motion included forward flexion 
of 25 degrees, extension of 15 degrees, right and lateral 
flexion of 5 degrees, and right and left rotation of 10 
degrees.  With three repetitions, the Veteran had slight 
increase in pain, but no change in the range of motion.  
Examination of bilateral lower extremities showed 5/5 motor 
strength across the quadriceps, hamstrings, anterior tibias, 
extensor hallucis longus, and gastrocsoleus.  The Veteran had 
2+ deep tendon reflexes to the patella tendon and Achilles 
tendon bilaterally.  He had downgoing toes with Babinski and 
negative straight leg raise up to 60 degrees.  When going up 
to 90 degrees, he had some tightness behind the right knee.  
There were no focal sensory deficits in his lower 
extremities.  

The diagnosis was chronic lumbosacral spine strain with 
kyphosis levoscoliosis and degenerative joint disease of the 
lumbar spine.  Based on the examination, the examiner opined 
that the Veteran did not have an active radiculopathy.  It 
was possible that the symptoms of occasional numbness in the 
right foot could be intermittent radicular type symptoms, 
which would be consistent with previous reports on previous 
examinations, but by review of the claims file, the examiner 
opined that the Veteran's numbness in the right foot was 
unrelated to the service-connected lumbar strain.  The 
examiner pointed out that the Veteran was granted service 
connection for lumbar strain (without radicular symptoms) and 
he denied radicular symptoms, until he reported numbness in 
his right foot approximately ten years ago.  The examiner 
also noted that the Veteran's lumbosacral spine strain was an 
aggravation of muscles, which did not typically naturally 
progress to neurologic symptoms of radiculopathy.  Moreover, 
it would not be unusual for a 69-year old male doing manual 
labor as a sheet metal fabricator standing on hard surfaces 
for fifty years to develop arthritic changes in his back with 
eventual radicular symptoms.  In sum, if radiculopathy was 
present, it was less likely than not related to the service-
connected lumbosacral strain.  

A review of the foregoing medical evidence shows that the 
criteria for the assignment of a 40 percent rating under the 
old criteria are more nearly approximated during the entire 
appeal period because the Veteran's lumbosacral strain is 
shown to be severe.  Significantly, the Veteran had to cut 
down his work schedule, and eventually quit his job due to 
back pain.  Muscle spasms were palpable without extreme 
forward bending on several examination reports, and narrowing 
and irregularity of joint space is objectively demonstrated 
on x-ray.  In this regard, however, a rating in excess of 40 
percent is not assignable under the old criteria because the 
medical evidence in this case has never shown that the 
Veteran exhibits residuals of a fractured vertebra, with 
abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285), unfavorable ankylosis of the lumbar 
spine (Diagnostic Code 5289) or complete bony fixation 
(ankylosis) of the spine at a favorable angle (Diagnostic 
Code 5286).  Additionally, a rating in excess of 40 percent 
is not assignable under Diagnostic Code 5293 because the 
evidence does not demonstrate that the Veteran has pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2002).  The medical 
evidence does not demonstrate that the Veteran suffers from 
painful sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The Veteran has 
reported slight numbness in the right foot; however, the VA 
examiner indicated that it was likely unrelated to the 
service-connected lumbosacral strain.  Moreover, it does not 
appear to impact the Veteran's function or limit his 
activities.  

Likewise, a rating in excess of 40 percent is not assignable 
under the criteria for rating intervertebral disc syndrome, 
effective from September 23, 2002.  To warrant a higher, 60 
percent rating under Diagnostic Code 5293, the evidence would 
have to show that the Veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months.  Although the 
Veteran has regularly reported significant flare-ups of his 
lumbar spine pain, the record does not support a finding of 
incapacitating episodes, requiring bed rest prescribed by a 
physician.  Moreover, neither the Veteran nor his examiners 
have ever suggested that there was a history of 
incapacitating episodes requiring bed rest prescribed by a 
physician.  

There is no doubt that the Veteran has flare-ups of his back 
pain, which can occur quite frequently and which have been 
documented in the record by the Veteran and VA physicians; 
however, a flare-up of back pain and other symptoms does not 
necessarily equate to an incapacitating episode as defined by 
regulation.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(9/23/02-9/26/03) and Diagnostic Code 5243 (from 9/26/03) 
specifically define an "incapacitating episode" as period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  It is certainly possible that the 
Veteran has experienced incapacitating episodes; however, the 
record does not support a finding of incapacitating episodes 
having a total duration of at least six weeks during a twelve 
month period.  As such, a rating in excess of 40 percent is 
not warranted based on incapacitating episodes.  

Likewise, under the revised criteria under the General Rating 
Formula, the assignment of a rating in excess of 40 percent 
is not applicable because the Veteran does not have ankylosis 
of the spine.  

In sum, the medical evidence in this case reveals that the 
Veteran has severe pain in the lumbar spine which is 
supported by objective findings of muscle spasm, scoliosis, 
narrowing and/or irregular joint space, pain on motion and 
the inability to remain employed.  These symptoms have been 
ongoing during the entire appeal period.  However, the 
evidence has never shown pronounced intervertebral disc 
syndrome, residuals of a fractured vertebra, or ankylosis of 
the spine.  Likewise, the evidence has never shown that the 
Veteran's back disability required doctor-ordered bed rest 
for a total duration of at least 6 weeks during a 12-month 
period.  As such, a rating in excess of 40 percent for the 
service-connected chronic lumbosacral strain is not 
warranted.  

Similarly, a separate compensable rating for the Veteran's 
neurological symptomatology, if any, is not warranted either, 
because the Veteran's numbness in the right foot is not 
associated with the service-connected disability and there is 
no appreciable functional impact shown on examination.  As 
such, a separate compensable rating based on incomplete 
paralysis of the sciatic nerve is not warranted.  

Additionally, a separate rating for the Veteran's 
degenerative joint disease of the lumbar spine under the 
arthritis codes is also not for application in this case 
because the currently assigned 40 percent rating is based on 
limited motion.  Because the ratings for arthritis are also 
based on limited motion, to award a separate rating for 
arthritis in this case would amount to pyramiding, which must 
be avoided.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would over-compensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Finally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
finding of severe lumbosacral strain includes consideration 
of additional pain on motion.  

In conclusion, the Veteran's service-connected lumbosacral 
strain is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine; or, by physician-ordered bed rest 
of any significant duration.  Although the Veteran's back 
pain may have worsened considerably in recent times, the 
record clearly shows a decline spanning the entire appeal 
period, particularly with respect to the impact on the 
Veteran's employment.  The medical evidence, however, simply 
does not support the assignment of a rating in excess of 40 
percent at any time.  The criteria for the assignment of this 
40 percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the Veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In light of the foregoing, the assignment of a 40 percent 
rating for the service-connected lumbosacral strain is 
warranted during the entire appeal period; however, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent for the service-connected 
lumbosacral strain; there is no doubt to be resolved; and a 
rating in excess of 40 percent is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  












ORDER

A 40 percent rating, but not higher, is granted for the 
service-connected lumbosacral strain, effective from June 27, 
2001, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 40 percent for the service-connected 
lumbosacral strain is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


